Citation Nr: 1518812	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-31 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from July 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, which granted service connection for bilateral hearing loss, assigning an initial non-compensable rating from May 5, 2011; and denied service connection for tinnitus. 

In February 2015, the Veteran testified during a travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At that time, it did not appear that the Veteran again sought to pursue a claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), which was also denied in the June 2011 rating decision and was not appealed.  Additional evidence was submitted at the hearing which was accompanied by a waiver.  

This appeal has been processed utilizing the Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic claims processing systems.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Currently manifested tinnitus has been etiologically related by competent medical evidence to service-connected bilateral hearing loss.



CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus secondary to service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II.  Background and Analysis

In May 2011, the Veteran filed service connection claims for bilateral hearing loss and tinnitus.  

The Veteran's DD 214 shows that the Veteran served with the United States Marine Corps with a primary MOS of aircraft mechanic.  His awards and decorations include a Vietnam Service Medal, Vietnam Campaign Medal, and Combat Air Crew Wings.  

The STRs are entirely negative for any complaints, treatment, or diagnosis of tinnitus.  A June 1969 examination report showed indications of bilateral hearing deficit.  

On VA assessment of February 2011, decreased hearing, noticeable to those around the Veteran was recorded, as was tinnitus, and a referral for an audiology consult was made.  In April 2011, a VA audiology assessment was conducted.  The Veteran reported noticing hearing loss for 3-4 years and gave a history of noise exposure as a mechanic on F4 jets and helicopters, and from 50 caliber machine guns during service in Vietnam.  The Veteran also reported having bilateral tinnitus, reportedly present for approximately 3 years.  Bilateral sensorineural hearing loss was assessed and hearing aids were ordered.  

An audio examination for VA purposes was conducted in June 2011.  The Veteran gave a 4 year history of service with the Marines from 1965 to 1969, to include service in Vietnam and combat service.  He described symptoms of ringing in both ears and trouble hearing.  He indicated that tinnitus began 10 years previously, when he noticed it while driving in quiet, and indicated that it had been constant since then.  The report noted that the Veteran's duties during military service consisted of working as a mechanic on F4 phantom jet hydraulics, flying in helicopters in Vietnam, and firing weapons, without using any hearing protection.  After service, the Veteran worked in sales for 40+ years without hearing protection, and did not enter a hearing conservation program.  Bilateral sensorineural hearing loss was assessed as was bilateral tinnitus.  The examiner opined that the etiology of the tinnitus was at least as likely as not associated with hearing loss.  The examiner further commented that in turn, right ear hearing loss was due to noise exposure in the military.

In a June 2011 rating decision, service connection was established for bilateral hearing loss effective from May 2011.  

The Veteran presented testimony at a travel Board hearing held in February 2015.  At the hearing, the Veteran described having constant tinnitus for about 10 to 12 years.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, on a presumptive basis when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.  As a disease of the nervous system, tinnitus is a chronic disease. Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).  The Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), to include tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As a preliminary matter, the Veteran's DD 214 indicates service in Vietnam and reflects that his awards and decorations include Combat Air Crew Wings.  Accordingly, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a Veteran.

Tinnitus has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  See also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, it is within the Veteran's competency to identify symptoms of tinnitus and the condition is therefore established through the Veteran's lay reports.  Further tinnitus was diagnosed upon examination of June 2011.  

The fact that the Veteran sustained acoustic trauma during service is established in this case and is consistent with his MOS as aircraft mechanic.  Service connection has been established in this case for bilateral hearing loss, as shown in service and linked to acoustic trauma therein.  However, based on evidence on file, tinnitus was not shown in service, or to have been continuous and chronic since service, nor has competent evidence been presented linking tinnitus to acoustic trauma to service. 

However, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

In essence, in order to establish service connection on a secondary basis, there must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The presence of a currently claimed disorder is established, as discussed above.  With regard to Wallin element (2), service-connection has been in effect for bilateral hearing loss since May 2011.

In a medical opinion dated in June 2011, an audiologist opined that the etiology of the tinnitus was at least as likely as not associated with hearing loss.  The examiner further commented that in turn, right ear hearing loss was due to noise exposure in the military.  As the conclusions reached by the examiner in 2011 were based on review of the Veteran's lay history, as well as service and post-service medical records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent positive medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the file does not contain any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In summary, the elements discussed in the Wallin case appear to be met and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus, as secondarily related to service-connected bilateral hearing loss, is warranted.


ORDER

Service connection for tinnitus, as secondarily related to service-connected bilateral hearing loss, is granted.


REMAND

A remand is required in conjunction with the Veteran's appeal seeking an initial compensable rating for bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014).

With respect to bilateral hearing loss, the Veteran last underwent an audiological evaluation for VA purposes in June 2011, at which time bilateral hearing deficit, consistent with the assignment of an initial non-compensable rating was demonstrated.  During the 2015 hearing, it was observed that a VA audio examination had not been conducted for several years.  At the hearing, a report of a January 2015 private audio evaluation was presented for the file, accompanied by a waiver.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) and (b).

The Board notes that the January 2015 private audiological test results were presented in uninterpreted graph form.  In addition, while speech recognition scores were recorded, it is unclear whether the Maryland CNC test was used.  On remand, a VA audiologist will be asked to interpret the graph into auditory threshold decibel results and address whether it appears that speech discrimination testing used the Maryland CNC test. 

Further, the Board believes that an updated VA audio examination would prove helpful in this case.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity of a disability since the last examination, as is essentially the case here with respect to hearing loss.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, s new and contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected bilateral hearing loss. 

With respect to a VA audio examination, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  As such, upon re-examination, a VA examiner will be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss, including for example in conjunction with his day-to-day activities.

Further, as the case is being remanded, and it appears that the Veteran receives some treatment through VA (Augusta), records dated from October 2012, forward will be sought and added to the record, prior to readjudication of the claim.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

In addition, on remand, the Veteran will have an opportunity to identify and or/submit any other pertinent evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to the increased rating claim for bilateral hearing loss.  Appropriate steps shall be taken to obtain any identified records.  

2.  Copies of all available VA records, including records of audiological treatment assessments, hospitalization, and examination reports dated from October 2012 forward (to include from the Augusta VAMC), must be requested and associated with the claims file or electronic file, as appropriate.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  Have the designated examiner review the electronic claims file, including a complete copy of this remand, for the pertinent medical and other history.  Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted. 

(a) In addition to reporting the objective test results, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the hearing disability in the final report of the evaluation, such as those impacting his daily activities and employability.  

(b) The examiner is also requested to interpret the January 2015 private audiogram results; specifically interpreting graphical data into numeric data and interpreting word recognition scores.  The audiologist should comment on whether it appears that speech testing was performed using the Maryland CNC test.  Any discrepancies between the January 2015 test results and those shown pursuant to this ordered examination should be discussed.  

4.  The AOJ will then readjudicate the Veteran's claim for an initial compensable rating for bilateral hearing loss.  Readjudication of the claim should include consideration of all evidence added to the file since the October 2012 SOC was issued, and should reflect consideration of whether increased, staged and/or extraschedular ratings are warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


